DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 15 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mialhe 2015/0367929. As to claim 1, Mialhe discloses a frame component 4 for a frame of a fuselage structure of an aircraft comprising a central web which extends along a longitudinal direction and has an inner edge region with respect to a radial direction running transversely with respect to the longitudinal direction and an outer edge region with respect to the radial direction; an inner web which is bent from the inner edge region of the central web towards a first side, 10 an outer web which is bent from the outer edge region of the central web towards the first side, wherein the central web, the outer web and the inner web together define a C-shaped cross section of the frame component; see Fig. 3.  Mialhe frame also includes at least one stringer recess 56 which is formed in the outer web and in the outer edge region of the central web wherein the central web has, in a region of the stringer recess, a first reinforcing formation 46 which forms a protrusion on the first side of the central web; see Fig. 3. 
As to claim 2, Mialhe discloses a bead 46 in Fig. 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mialhe 2015/0367929 in view of Yadav 2019/0193830. Mialhe discloses a frame component 4 for a frame of a fuselage structure of an aircraft comprising a central web which extends along a longitudinal direction and has an inner edge region with respect to a radial direction running transversely with respect to the longitudinal direction and an outer edge region with respect to the radial direction; an inner web which is bent from the inner edge region of the central web towards a first side, 10 an outer web which is bent from the outer edge region of the central web towards the first side, wherein the central web, the outer web and the inner web are produced integrally from a metal sheet and together define a C-shaped cross section of the frame component; see Fig. 3.  Mialhe frame also includes at least one stringer recess 56 which is formed in the outer web and in the outer edge region of the central web wherein the central web has, in a region of the stringer recess, a first reinforcing formation 46 which forms a protrusion on the first side of the central web; see Fig. 3. However, Mialhe does not disclose a reinforcing bracket or profile connected to a second side of the central web. Yadav discloses a fuselage structure of an aircraft comprising a frame 40 with a central web and a reinforcing bracket or profile 51, 52 that extends between the inner edge region and the outer edge region of the central web and has a transverse web 52 and what may be considered to be a profile stringer recess, namely the recess between the portion 51 and the portion 52 of the bracket; see Fig. 4. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mialhe 2015/0367929 in view of DE102019111836A1. As to claim 11, Mialhe discloses a frame component 4 for a frame of a fuselage structure of an aircraft comprising a central web which extends along a longitudinal direction and has an inner edge region with respect to a radial direction running transversely with respect to the longitudinal direction and an outer edge region with respect to the radial direction; an inner web which is bent from the inner edge region of the central web towards a first side, 10 an outer web which is bent from the outer edge region of the central web towards the first side, wherein the central web, the outer web and the inner web are produced integrally from a metal sheet and together define a C-shaped cross section of the frame component; see Fig. 3.  Mialhe frame also includes at least one stringer recess 56 which is formed in the outer web and in the outer edge region of the central web wherein the central web has, in a region of the stringer recess, a first reinforcing formation 46 which forms a protrusion on the first side of the central web; see Fig. 3. However, Mialhe does not disclose the claimed frame joint structure. DE102019111836A1 discloses a frame for aircraft fuselage comprising at least two frame components connected to one another at connecting regions arranged in an opposed manner with respect to the longitudinal direction to form a closed frame structure, and wherein the first side of the central web 11 of a first frame component is connected to a second side of the central web 11 of a second frame component; see Figs. 2-5. It would have been obvious to one of ordinary skill in the art to form and arrange the end regions of two frame sections as disclosed in Mialhe with the first side of the central web of a first frame component connected to a second side of the central web of a second frame component in view of the teachings in DE102019111836A1 in order to simplify the forming of a round frame. 
As to claim 12, Mialhe discloses this feature in Fig. 1 and [0040].
As to claim 13, Mialhe discloses this feature in Fig. 1 where 2a is the skin joined to the frame 4.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783